Citation Nr: 0945917	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1957 to 
November 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in July 2007.  
That development was completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's military 
service.

3.  The Veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
July 2004 prior to the initial decision on the claims in 
January 2005 as well as in July 2007 and August 2009.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the July 2004 and July 2007 letters stated that 
the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the April 2005 statement of 
the case (SOC) and the September 2009 supplemental statement 
of the case (SSOC) notified the Veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2004 and April 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004 and July 2007 letters notified the Veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the July 2004 and July 
2007 letters informed him that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the July 2007 and August 2009 letters informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there had been changes in the veteran's 
condition.  The letters also explained how disability ratings 
and effective dates were determined.  Following the issuance 
of those letters, the RO readjudicated the Veteran's claims 
in a September 2009 supplemental statement of the case 
(SSOC). Thus, VA cured any defect in the notice before the 
case was transferred to the Board on appeal, and no prejudice 
to the appellant will result in proceeding with the issuance 
of a final decision. Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board concludes below 
that service connection for bilateral hearing loss and 
tinnitus is not warranted.  Thus, any questions as to the 
disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.

In addition, the Veteran was afforded a VA examination in 
August 2009 in connection with his claims for service 
connection.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the August 2009 VA examination and opinion 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the service treatment records 
as well as the private and VA medical records contained in 
the Veteran's claims file.  The examiner considered all of 
the pertinent evidence of record, including the contentions 
of the appellant, and provided a complete rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4). 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post- 
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  His service treatment records are 
negative for any complaints, treatment, or diagnosis of such 
disorders.  In fact, his November 1960 separation examination 
documented him as having 15/15 on the whispered voice test in 
each ear.  While spoken and whispered voice tests are not 
necessarily sufficient for rating purposes, they are still 
indicative of normal hearing.  A clinical evaluation also 
found his ears and drums to be normal, and there were no 
documented complaints at that time.  In addition, the Veteran 
had a hearing loss profile of "H1" at the time of his 
November 1960 separation examination.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).

Indeed, the Veteran even stated in his March 2004 claim that 
he did not have any treatment for hearing loss or tinnitus in 
service.  Moreover, the Board notes that he did not seek 
treatment for hearing loss or tinnitus until many decades 
after his separation from service.  

The Board does acknowledge the Veteran's statement in May 
2008 that he first noticed having hearing problems in the 
latter part of 1957.  Similarly, VA medical records dated in 
June 2004 documented the Veteran as having reported an onset 
of tinnitus and left ear hearing loss during his military 
service.  While lay persons are generally not competent to 
offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis, they may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder. Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest 
to factual matters of which he or had had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy. See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered"") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is not 
competent to render a diagnosis of hearing loss or tinnitus 
in 1957.  Although he is competent to state that he noticed 
symptoms or manifestations of the claimed disorders, such as 
hearing problems in 1957, this history is not supported by 
any credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  
Specifically, there is no documentation of these claimed 
hearing problems, and his service treatment records are 
entirely negative for any complaints, treatment, or diagnosis 
of hearing loss and tinnitus.  In fact, as previously noted, 
the Veteran himself indicated in March 2004 that he did not 
have treatment for hearing loss or tinnitus in service.  In 
addition, the Veteran did not seek treatment for either 
disorder until many decades after his separation from 
service, and he did not file his claim for service connection 
for bilateral hearing loss and tinnitus until March 2004.  

Thus, the Veteran's claim that he had hearing problems in 
service is not supported by the contemporaneous evidence of 
record.  The Board finds the contemporaneous evidence to be 
more probative and credible than the Veteran's current 
assertions. Contemporaneous evidence has greater probative 
value than history as reported by the Veteran. See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. Principi, 
3 Vet. App. 365 (1992).  Therefore, the Board finds that 
bilateral hearing loss and tinnitus did not manifest in 
service or within one year thereafter.

Nevertheless, as noted above, the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss and tinnitus resulted.  
In particular, he has contended that he worked with 
generators and switchboards and stood watch in an engine room 
while serving onboard a ship.  The Veteran's service records 
do show that he served as an electrical repairman and had 
over two years and nine months of foreign and/or sea service.  
Moreover, the Veteran is considered competent to relate a 
history of noise exposure during service. See 38 C.F.R. § 
3.159(a)(2).  In addition, the medical evidence of record 
does show that he has current bilateral hearing loss by VA 
standards as well as tinnitus. See 38 C.F.R. § 3.385.

However, the Board finds that the medical evidence of record 
does not link the Veteran's current bilateral hearing loss 
and tinnitus to service.  In this regard, the August 2009 VA 
examiner reviewed the Veteran's claims file, which included 
his service treatment records, post-service medical records, 
and contentions.  In particular, she observed the Veteran's 
history of noise exposure as well as his statement that his 
disorders had an onset in service.  Nevertheless, following a 
physical examination, the examiner opined that the Veteran's 
bilateral hearing loss and tinnitus were not caused by or the 
result of his military service.  In this regard, she 
explained that the Veteran's service treatment records were 
negative for such disorders and that his first complaints of 
his military noise causing such disorders were many decades 
after his period of service.  In addition, the examiner 
commented that the audiological results revealed bilateral 
mixed hearing loss, which suggested middle ear pathology that 
can cause hearing loss and tinnitus.  There is no medical 
evidence showing otherwise.  Therefore, the Board finds that 
a preponderance of the evidence is against the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


